UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                            No. 00-20233
                          Summary Calendar



                          RONALD M. SCOTT,

                                                Plaintiff-Appellant,


                               VERSUS


                       SOLVAY POLYMERS, INC.,

                                                Defendant-Appellee.




           Appeal from the United States District Court
                For the Southern District of Texas
                           (H-98-CV-2922)
                         November 21, 2000
Before DAVIS, JONES, and DeMOSS, Circuit Judges.

PER CURIAM:*

      After securing a right to sue letter from the Equal Employment

Opportunity Commission, Ronald M. Scott filed suit in September

1998 against Solvay Polymers, Inc., his current employer.        He

asserts causes of action under Title VII based on his employer’s

failure to promote him, train him, assign him to higher paying


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
jobs,   and   harassing   him   because   of   his     race   and   color,   and

retaliating against him because he engaged in protected activity.

The factual claims which he asserts support his causes of action

dates back in time over five or six years.             After ample time for

discovery, Solvay filed a motion for summary judgment which the

district court granted.      Scott timely appealed to this Court.

     We have carefully reviewed the briefs, the appendix to brief,

the record excerpts, and relevant portions of the record itself.

For the reasons stated by the district court in its Order entered

under date of February 8, 2000, we affirm the Final Judgment

entered   contemporaneously     therewith      which    granted     defendant’s

Motion for Summary Judgment and dismissed plaintiff’s action.

                 AFFIRMED.




                                     2